Citation Nr: 0321627	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  93-11 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder, claimed as secondary to service-
connected residuals of a fracture of the left ankle (fibula).  

2.  Entitlement to service connection for left hip and left 
knee disorders, claimed as secondary to service-connected 
residuals of a fracture of the left ankle (fibula).  

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of fracture of the left ankle (fibula).  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION
Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

In a decision of August 1985, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
chronic low back disability.  In reaching that determination, 
the Board noted that the veteran's service-connected left 
ankle disability had been assigned a noncompensable 
evaluation from 1974, and that radiographic studies showed no 
residuals of any fracture of the ankle, including arthritis.  
While the veteran did, apparently, suffer from a back 
disability of some sort, variously diagnosed as a possible 
herniated disc and/or lumbar strain, the overall evidence of 
record was, in the opinion of the Board, insufficient to 
conclude that an etiological relationship existed between the 
veteran's back disorder and his service-connected residuals 
of left ankle fracture.  

In a rating decision of September 1990, the Regional Office 
(RO) again denied entitlement to service connection for a 
chronic back disorder.  The veteran voiced no disagreement 
with that decision, which has now become final.  However, 
since the time of the RO's September 1990 decision denying 
entitlement to service connection for a chronic back 
disorder, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO continued its denial of 
the veteran's claim for benefits, and the current appeal 
ensued.

This case was previously before the Board in February 1995, 
April 1996, July 1997, and February 2000, on which occasions 
it was REMANDED for additional development.  In September 
2000, the Board denied the veteran's claims.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2001, the Court noted that the 
Veterans Claims Assistance Act of 2000 (herein "VCAA") 
required the case be remanded and issued an order remanding 
the case to the Board.  


REMAND

In February 2002, pursuant to development regulations in 
effect at that time, the Board requested development of the 
veteran's claim.  Review of the record shows that Social 
Security Administration and service personnel records were 
obtained.  The remainder of the requested development should 
be completed.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran indicates that he 
received in-patient hospital treatment in 
service for his service-connected 
residuals of fracture of the left ankle 
(fibula).  The veteran has provided dates 
and specific hospitals.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, to 
request all available clinical records 
concerning the periods of in-patient care 
at Walter Reed United States Army 
Hospital (USAH), November 1970; USAH at 
Fort Polk, Louisiana, May 1971; and USAH 
at Fort Sam Houston, Texas, July 1971.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  

2.  Make arrangements with the VA Medical 
Center, Saginaw, Michigan, to give the 
veteran an examination by an appropriate 
specialist to evaluate left ankle, left 
knee, left hip, and back complaints.  
Send the claims folder to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should describe in detail the 
current manifestations of the service-
connected left ankle (fibula) fracture.  
The examiner should also identify any 
pathology of the veteran's left knee, 
left hip and back.  If no left knee, left 
hip and/or back impairment is identified, 
the doctor should so state.  The examiner 
should provide opinions as to the 
following:  
?	Is it at least as likely as not that 
the service-connected ankle disorder 
caused left knee, left hip and/or 
back disorders?  
?	Does the service-connected ankle 
injury and its sequelae prevent the 
veteran from performing 
substantially gainful employment?  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


